 



Exhibit 10.1

     
 
  (TWEEN BARNDS LOGO) [l24178al2417800.gif]
 
            8323 Walton Parkway
 
            New Albany, Ohio 43054

January 18, 2007
William E. May
7829 Lambton Park Road
New Albany, OH 43054
Dear Bill:
Per our discussion, this Letter Agreement will serve to specify the terms of
your separation from Tween Brands, Inc. (“Tween Brands” or the “Company”) under
the Employment Agreement dated February 23, 2004 between you and the Company
(the “Employment Agreement”). Except as set forth below, (a) all terms and
conditions of your Employment Agreement remain in force and (b) to the extent of
any disagreement between this Letter Agreement and the Employment Agreement, the
Employment Agreement shall control. Any capitalized word or term used but not
defined in this Letter Agreement has the meaning given to it in the Employment
Agreement.

1.   January 22, 2007 shall be your “Transition Date.” Between now and the
Transition Date, you will continue as Executive Vice President and Chief
Operating Officer of the Company; between the Transition Date and the
Termination Date (as defined below) you will begin an “Advising Period,” during
which you will continue to be an employee of the Company. The pay and benefits
you currently receive as Executive Vice President and Chief Operating Officer of
the Company shall continue through the Termination Date.   2.   You shall cease
to be an officer of the Company and any of its affiliates on the Transition
Date. During the Advising Period you shall remain available on reasonable notice
and at reasonable times for periodic and reasonable advisement and consulting to
the CEO and other Executive Officers of the Company.   3.   The Advising Period
shall end on, and your final date of employment with the Company shall be, the
Termination Date.   4.   The Termination Date shall be February 28, 2007.

 



--------------------------------------------------------------------------------



 



5.   The termination of your employment will be treated on the Termination Date
as a termination without Cause under Paragraph 11(b) of the Employment
Agreement, entitling you to the compensation set forth in Paragraph 11(b) of the
Employment Agreement and to no further compensation or benefits under the
Employment Agreement.   6.   You acknowledge and agree that you will not be
eligible to receive any Pro-Rated Bonus Amount for the Spring 2007 Season.   7.
  Except for your rights under this Letter Agreement, you acquit, release and
forever discharge, the Company, its affiliates, and all of their past, present
and future officers, directors, agents, employees and shareholders, of and from
all, and in all manner of, actions and causes of action, suits, debts, claims
and demands whatsoever, in law or in equity, which you ever had or may now have,
through the date of your execution of this Letter Agreement, with respect to any
aspect of your employment by, or termination of employment from, the Company and
with respect to any other agreement, under other federal, state or local law
with respect to age, race, sex, and other forms of employment discrimination,
breach of contract, tort or other federal, state and local laws relating to
employment and its termination.   8.   Except for its rights under this Letter
Agreement, the Company acquits, releases and forever discharges you of and from
all, and in all manner of, actions and causes of action, suits, debts, claims
and demands whatsoever, in law or in equity, which it ever had or may now have,
through the date of your execution of this Letter Agreement, with respect to any
aspect of your employment by, or termination of employment from, the Company.  
9.   You hereby certify that you are not aware of any weakness, compliance issue
or accounting issues that have not been previously disclosed to the Company’s
Chief Executive Officer or have been specifically identified and recognized as
an issue in the Sarbanes-Oxley Section 404 process.   10.   If the terms are
acceptable, you have twenty-one (21) days from the date of receipt to sign this
Letter Agreement. You understand that you should discuss any concerns you may
have with your lawyer before executing this Letter Agreement. By law, after you
sign this Letter Agreement you have seven (7) days from that date in which you
can change your mind and revoke it. To revoke this Letter Agreement, you must
deliver a written revocation to the Executive Vice President, Chief Human
Resources Officer at Tween Brands, Inc., 8323 Walton Parkway, New Albany, OH
43054 by 5:00 p.m. on or before the seventh day following the date you sign this
Letter Agreement.

 



--------------------------------------------------------------------------------



 



11.   You and the Company agree that this Letter Agreement serves to fulfill any
and all notice provisions in the Employment Agreement, pursuant to Paragraphs
10(g), 11(b) or otherwise.

Thank you for the many valuable contributions you have made to the Company and I
wish you great success in the future.
Sincerely,
/s/ Michael W. Rayden
Michael W. Rayden
Chairman, President and
Chief Operating Officer
Agreed to and accepted:

     
/s/ William E. May
 
William E. May
   
January 19, 2007
   

 